Citation Nr: 0943014	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-29 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the severance of service connection for posttraumatic 
stress disorder (PTSD) was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to 
November 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In September 2006, the Veteran submitted a request to reopen 
the claim for service connection for diabetes mellitus.  In 
October 2006, the RO sent the Veteran a letter notifying him 
of the requirements to reopen his claim for diabetes 
mellitus; however, no decision was rendered.  Therefore, the 
claim to reopen the claim for entitlement to service 
connection for diabetes mellitus is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a February 2006 rating decision, the RO determined that 
the grant of service connection for PTSD was based on clear 
and unmistakable error as none of the Veteran's claimed 
stressors were verified; service connection was severed.  

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was 'clearly and 
unmistakably erroneous,' and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d); see also 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. 
Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The veteran 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. §§ 3.103(b)(2), 3.105(d); see Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991).

In this case, the Board finds that not all of the procedural 
safeguards have been met.  The RO did provide a rating 
proposing severance of service connection for PTSD in April 
2005.  However, the notice of the proposed severance was 
deficient in that the Veteran was not notified of the 
specific information needed to confirm his claimed inservice 
stressors.  The Veteran was told in the April 2005 letter 
accompanying the proposed rating decision that his claimed 
inservice stressors have not been verified properly.  In the 
April 2005 proposed decision, the RO stated that the Veteran 
was requested to submit credible evidence of his inservice 
stressors in an October 2004 letter.  No such notice was 
provided in this letter, which addressed the requirement for 
an increased rating.  Therefore, the matter must be remanded 
to correct this deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should follow the 
procedures set forth in 38 C.F.R. § 
3.105(d) specifically informing the 
Veteran of the detailed reasons for the 
proposed severance and giving him 60 days 
for the presentation of additional 
evidence to show that service connection 
should be maintained.  In that regard, 
the Veteran should be notified that he 
should submit information necessary to 
verify his claimed stressors.  

2.  Thereafter, if the Veteran provides 
adequate details regarding his claimed 
stressors, the AMC/RO should take 
appropriate steps to attempt to verify 
the Veteran's alleged in-service 
stressors.  

3.  Finally, readjudicate the Veteran's 
claim with application of all appropriate 
laws and regulations, and consideration 
of any additional information obtained as 
a result of this remand.  If the decision 
with respect to the claim remains adverse 
to the Veteran, he should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


